Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. Applicant's submission for RCE filed on 7/14/2022 has been entered.
 	This communication is responsive to the applicant’s amendment filed on 7/14/2022. Claims 1-9, 13, 15-17 and 20 have been amended. Claims 1-18, and 20 are presented for examination.
Response to Arguments
3.	Applicant’s arguments, see pages 13-15 of the remarks, filed on 7/14/22, with respect to prior art Lin, Jeong, and Park have been fully considered and are persuasive. 
Remarks
	The amended independent claim 1 and 20 and their respective dependent claims are allowable once the 35 U.S.C 101 rejection overcome. There is no prior art rejection provided. The current amendment to claim filed on 7/12/22 has overcome the previous art rejection.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims does not fall within at least one of the four categories of patent eligible subject matter. Claim 1 and 20 includes a memory, the specification does not clearly define what the memory is, or how it is differentiated from the memory which are disclosed in the specification, therefore, the broadest reasonable interpretation of the claim is that the memory could include transitory signals, which are non-statutory subject matter. The Examiner further notes that Paragraphs [0080] discusses a memory, however, this paragraph also fails to define the memory as a statutory medium as it provides only examples, and some of those examples include transitory embodiments. The Examiner suggests amending the claim to read “non-transitory memory” to overcome this rejection. 
Conclusion 
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paddock (Pub: 2020/0224913) disclose a controller for an economizer that provides outdoor air to a conditioned space, according to some embodiments (Para. [0002]). 
The IAQ (Indoor Air Quality) setpoint may be a predetermined value (e.g., a standard as set by OSHA) or it may be determined based on any of characteristics of the economizer, characteristics/parameters of the conditioned space (e.g., volume, window area, type of room, building type, etc.). In some embodiments, step 1102 is performed by any of summing junction 602, OAF setpoint adjuster 604, and OAF adjustment module 810 (Para. [0134]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116